NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               MICHAEL NICHOLAS MONYER, Petitioner.

                         No. 1 CA-CR 21-0327 PRPC
                              FILED 10-28-2021


     Petition for Review from the Superior Court in Yavapai County
                         No. P1300CR201601064
                 The Honorable Krista M. Carman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Yavapai County Attorney’s Office, Prescott
By Sheila Sullivan Polk
Counsel for Respondent

Michael Nicholas Monyer, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge D. Steven Williams, Judge David B. Gass, and Judge
James B. Morse Jr. delivered the decision of the Court.
                            STATE v. MONYER
                            Decision of the Court

PER CURIAM:

¶1             Petitioner Michael Nicholas Monyer seeks review of the
superior court’s order denying his petition for post-conviction relief. This
is petitioner’s first petition.

¶2              Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012).
It is petitioner’s burden to show that the superior court abused its
discretion by denying the petition for post-conviction relief. See State v.
Poblete, 227 Ariz. 537, ¶ 1, 260 P.3d 1102, 1103 (App. 2011) (petitioner has
burden of establishing abuse of discretion on review).

¶3           We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. The petitioner has failed to show an abuse of
discretion.

¶4             For the foregoing reasons, this court grants review but
denies relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         2